         CASE 0:21-cr-00093-JRT-TNL Doc. 54 Filed 09/21/21 Page 1 of 5




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 United States of America,                               Case No. 21-cr-93 (JRT/TNL)

                      Plaintiff,

 v.                                                               ORDER

 Robbin Allen Thomas,

                      Defendant.


       This matter comes before the Court on the Government’s Motion to Reschedule

Motions Hearing (ECF No. 51), Defendant’s Motion to Withdraw Motion to Suppress

Statements (ECF No. 52), and the Government’s Letter Re: Withdrawal of Motion to

Reschedule Motions Hearing (ECF No. 53).

       The Defendant filed pretrial motions on September 8, 2021. (ECF Nos. 40-48.)

After that date, the Government learned that a material witness on Defendant’s Motion to

Suppress Statements (ECF No. 48) was unavailable for the October 15, 2021 motions

hearing. (ECF No. 51 at 2.) The Government then filed its Motion to Reschedule Motions

Hearing on September 10. (ECF No. 51.) In this motion, the Government requested the

Court reschedule the motions hearing to “a different day mutually convenient to the parties

and the Court.” (Id.) Further, while the Government noted that Defendant “object[ed] to

any further delays” of the motions hearing, certain dates proposed by the Government

included dates before the October 15, 2021 date. (Id.)




                                            1
         CASE 0:21-cr-00093-JRT-TNL Doc. 54 Filed 09/21/21 Page 2 of 5




       Defendant did not file a formal response to the Government’s motion. Defendant

did, however, file his Motion to Withdraw Motion to Suppress Statements, stating he

wished to withdraw the motion to suppress statements (ECF No. 48) which “seeks to have

my statements to the police both at the hospital and the following day at the jail suppressed

on the grounds that they were not constitutionally voluntary.” (ECF No. 52 at 1.)

       In response to Defendant’s motion to withdraw the motion to suppress, the

Government filed a letter withdrawing its motion to reschedule. (ECF No. 53 at 1.)

Because the relevant officer is no longer needed at the hearing, the Government provides

it “is now prepared to proceed on the remaining suppression motion . . . at the originally

scheduled date and time.” (Id.)

       Having anticipated moving the October 15 hearing in response to the Government’s

motion to reschedule, the Court is now unavailable to preside over a hearing on that date

notwithstanding the subsequently filed motion to withdraw the motion to suppress and the

withdrawal of the motion to reschedule.

       Additionally, beginning on March 13, 2020, and continuing thereafter, the

Honorable John R. Tunheim, Chief District Judge for the United States District Court for

the District of Minnesota, has issued a series of General Orders in connection with the

COVID-19 pandemic, addressing, among other things, criminal proceedings and trials. 1

On September 3, 2021, Chief Judge Tunheim entered General Order No. 30, which allows

limited in-person proceedings for defendants who decline to consent to conducting the


1
   All General Orders related to the COVID-19 pandemic may be found on the Court’s website at
https://www.mnd.uscourts.gov/coronavirus-covid-19-guidance.

                                             2
           CASE 0:21-cr-00093-JRT-TNL Doc. 54 Filed 09/21/21 Page 3 of 5




proceeding using videoconferencing, or telephone conferencing if videoconferencing is not

reasonably available. See generally In re: Updated Guidance to Court Operations Under

the Exigent Circumstances Created by COVID-19, Gen. Order No. 30 (D. Minn. Sep. 3,

2021). General Order No. 30 states that because only limited in-person proceedings may

be held each day, criminal proceedings may be continued until the date that the criminal

proceeding takes place.

        General Order No. 30 continues to encourage the use of videoconferencing in

criminal proceedings and states that, with the defendant’s consent, criminal proceedings

will be conducted by videoconferencing, or telephone conferencing if videoconferencing

is not reasonably available. 2 General Order No. 30 further provides that the presiding judge

will enter orders in individual cases to extend deadlines and exclude time under the Speedy

Trial Act to address delays attributable to COVID-19.

        The Court previously inquired whether Defendant consented to conducting the

criminal motions hearing using videoconferencing. (See ECF No. 14; ECF No. 28 at 2;

ECF No. 34 at 2.) Defendant has indicated through counsel that he does not consent to

videoconferencing for the criminal motions hearing. (ECF No. 50.) Consistent with the

health and safety protocols of this Court and the facility in which Defendant is detained,

the in-person criminal motions hearing will be rescheduled to October 12, 2021.




2
  See also General Order No. 29, which went into effect on June 23, 2021, vacated General Order No. 27, and
extended the Court’s authorization to conduct certain criminal proceedings via video or telephone conference
pursuant to the CARES Act “[b]ecause the emergency created by the COVID-19 outbreak continues to materially
affect the functioning of court operations in the District of Minnesota.” In re: Updated Guidance to Court
Operations Under the Exigent Circumstances Created by COVID-19, Gen. Order No. 29 (D. Minn. June 17, 2021).

                                                     3
             CASE 0:21-cr-00093-JRT-TNL Doc. 54 Filed 09/21/21 Page 4 of 5




        Because this new date is before the previously-scheduled October 15, 2021 date, the

Court need not exclude additional time pursuant to the Speedy Trial Act. See 18 U.S.C. §

3161(h) (dictating that certain “periods of delay” be excluded in the computation of “time

within which the trial of any such offense must commence”).             That the Court is

rescheduling the hearing date on its own motion does not alter this analysis, as there will

be no delay of the hearing. Id. Therefore, based on all the files, records, and proceedings

herein, and noting that there is no opposition to the motion, IT IS HEREBY ORDERED

that:

        1.      The Government’s Motion to Reschedule Motions Hearing (ECF No. 51) is

WITHDRAWN.

        2.      The Defendant’s Motion to Withdraw Motion to Suppress Statements (ECF

No. 52) is GRANTED. Defendant’s Motion to Suppress Statements (ECF No. 48) is

WITHDRAWN.

        3.      All responses to motions shall be filed by September 22, 2021. D. Minn. LR

12.1(c)(2).

        4.      Any Notice of Intent to Call Witnesses shall be filed by September 22, 2021.

D. Minn. LR. 12.1(c)(3)(A).

        5.      Any Responsive Notice of Intent to Call Witnesses shall be filed by

September 27, 2021. D. Minn. LR 12.1(c)(3)(B).

        6.      A motions hearing will be held pursuant to Federal Rules of Criminal

Procedure 12(c) where:



                                              4
           CASE 0:21-cr-00093-JRT-TNL Doc. 54 Filed 09/21/21 Page 5 of 5




              a.    The government makes timely disclosures and a defendant pleads
                    particularized matters for which an evidentiary hearing is necessary;
                    or

              b.    Oral argument is requested by either party in its motion, objection or
                    response pleadings.

      7.      The criminal motions hearing is rescheduled to October 12, 2021, at 1:30

p.m., in Courtroom 9W, Diana E. Murphy U.S. Courthouse, 300 South Fourth Street,

MINNEAPOLIS, Minnesota. D. Minn. LR 12.1(d).

      8.      The trial date, and other related dates, will be rescheduled following the

ruling on pretrial motions. Counsel must contact the Courtroom Deputy for Chief

District Judge John R. Tunheim to confirm the new trial date.



Dated: September 20 , 2021                             s/Tony N. Leung
                                                TONY N. LEUNG
                                                United States Magistrate Judge
                                                District of Minnesota


                                                United States v. Thomas
                                                Case No. 21-cr-93 (JRT/TNL)




                                           5
